DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Claims 5, 7, and 19-21 in the reply filed on 11/28/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-4, 6, 8-18 and 22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/28/2022.
Claims 5, 7 and 19-21 are examined on the merits.
Claim Objections
Claims 5 and 20 are objected to because of the following informalities:  
Claim 5 and 7 line 1 recite “the apparatus defined in claim 19” which should read “the apparatus or device defined in claim 19”
Claim 20 line 3 “valve housing a ball” which should read “valve housing with a ball”
Claim 20 line 3 “the valve” which should read “a valve”
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 19 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Katz (US 7261103 B2)
Regarding Claim 19, Katz discloses an apparatus or device for delivering liquid, fluid, solid, colloidal suspension, or gas comprising:
A supply canister (figure 14, container 12) for housing fluid, solid, colloidal suspension, or solid;
A propellant mechanism (referring figure 14, dispensing mechanism comprising an extension portion 18, and pressure member 20b, col 2 lines 19-21 “A movable connection is provided for connecting the proximal end of the central portion to a fluid container having a fluid dispensing mechanism”) disposed at least partially in said supply canister and attached thereto (referring figures 14 and 17, the closure member 20b is partially disposed and attached to the canister 12), said propellant mechanism being taken from the group consisting of aerosol, bag-on-valve aerosol, or pump spray with a pump or with a dip tube (col 5 lines 54-56 "Pressure member 20 is movable axially related to the longitudinal axis of container 12 during both the pumping action and non-pumping action of pressure member 20" and abstract “A combined tongue depressor and oral spray” implies that the embodiment illustrated herein at least comprises pump spray with a pump);
a canister cap (figure 14, closure member 20b) attached to said supply canister;
an actuator (figure 14, pressure member 20) taken from the group consisting of a dispense button, a trigger, or a manual pump (“col 5 lines 54-56 "Pressure member 20 is movable axially related to the longitudinal axis of container 12 during both the pumping action and non-pumping action of pressure member 20", implies the pressure member is a manual pump).
a hinged or ball joint connector mounted to the cap (figure 19, cylindrical member 72 is mounted to the cylindrical housing 74 of closure member 20b).
an extension applicator arm (figure 14, Tubular member 30b) attached to the cap via the hinged or ball joint connector, the extension applicator arm being of a form taken from the group consisting of fixed length, telescoping, and flexible (referring figure 14, the tubular member 30b is attached to the closure member 20b via the cylindrical member 72 and having a fixed length).
Regarding Claim 21, Katz discloses the apparatus or device defined in claim 19.
Katz further discloses wherein said supply canister has a lateral cylindrical surface (examiner's annotated figure 14, lateral surface) and said arm is movable between a first (examiner's annotated figure 14, First position) and a second position (examiner's annotated figure 14, Second position) by said hinged or rotatable ball joint connector (col 9 lines 3-5 “Tube 30B and cylindrical member 72 together they provide a hinge joint and allow rotation”) , said applicator arm being disposed adjacent to said lateral cylindrical surface in said first position in parallel with said lateral cylindrical surface (referring examiners’ annotated figure 14 below, in the first position, the tube 30b is being parallel with the lateral surface).

    PNG
    media_image1.png
    423
    448
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Katz in view of Montaner et al (US 5979712 A, hereinafter “Montaner”)
Regarding Claim 20, Katz discloses the apparatus or device defined in claim 19.
Katz does not disclose wherein said propellant mechanism includes a non-aerosol pump with a 360° valve housing with a ball that allows the valve to spray at any angle, even when inverted, the valve being connected to a dip tube that extends to the bottom of the canister and carries the canister contents to the valve.
In the same filed of endeavor, Montaner teaches a propellant mechanism (figure 1, finger actuated pump 10) includes a non-aerosol pump (figure 1, pump body 15) with a 360° valve housing (figure 1, upright/inverted adapter 21) with a ball (figure 3, ball check valve 41) that allows the valve to spray at any angle, even when inverted (col 3 lines 52-54 “the dispenser capable of both upright and inverted spray without leakage”), the valve being connected to a dip (figure 1, dip tube 19) tube that extends to the bottom of the canister and carries the canister contents to the valve (referring figure 19, the dip tube extends to the bottom of container 12, and carries liquid 13).
Montaner provide the finger actuated pump with the upright/inverted adapter ball in order to provide both upright and inverted spray with simple construction which is economical and avoids the known disadvantages (col 1 lines 30-40). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Katz to incorporate the teachings of Montaner and provide the propellant mechanism includes the non-aerosol pump with the 360° valve housing ball and the valve being connected to the dip tube that extends do the bottom of the canister for the purpose of providing upright and inverted spray with simple construction.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Katz in view of Anderson (US 0776372 A).
Regarding Claim 5, Katz discloses the apparatus or device defined in claim 19.
Katz further discloses wherein said extension applicator arm is provided at a free end (referring figure 14, distal end of tube 30b where coupled to spray nozzle 40) with a nozzle (figure 14, spray nozzle 14) or dispensing aperture.
Katz does not disclose further comprising a rod attached at a distal end to said free end of said extension applicator arm for use as a handle to position said free end and concomitantly said nozzle or dispensing aperture.
In the same filed of endeavor, Anderson teaches an inhaler and sprayer (embodiment illustrated in figure 1) comprising a rod (figure 1, a portion of a projecting arm 5 provided with a handle 6) attached at a distal end to said free end of said extension applicator arm (figure 1, tubing S)  for use as a handle to position said free end and concomitantly said nozzle or dispensing aperture (figure 1, mouth nipple 4).
Anderson provide the projecting arm attached to the distal end of tubing in order to provide easy operation of application of medicine with simple construction (left column lines 87-91), specifically the projecting arm 5 provided with a handle helps to direct the mouth nipple to a desired location. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Katz to incorporate Anderson and provide the rod attached to the distal end to said free end of said extension applicator arm for the purpose of helping to direct the free end of the extension applicator arm at the desired location.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Katz in view of Bernstein (US 5908256 A).
Regarding Claim 7, Katz discloses the apparatus or device defined in claim 19.
Katz does not discloses further comprising an applicator pad removably affixed to a distal or free end of said extension applicator arm.
In the same field of endeavor, Bernstein teaches a telescopic applicator further comprises an applicator pad (figure 23, pad 56) removably affixed to a distal or free end of said extension applicator arm (figure 23, applicator head 26, col 7 lines 2-3 “pad 56 is easily removable by stretching it and pulling it off of the body part”).
Bernstein provide the removable pad in order to be replaced with a new pad such that the device can be used with different types of pad (col 10 lines 16-18) for utilizing different purpose. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Katz to incorporate the teachings of Bernstein and provide the applicator pad removably affixed to the distal or free end of said extension applicator arm for the purpose of utilizing the device with different types of pad.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Foley et al (US 5779654 A) teaches a fluid dispenser with an applicator arm.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH HAN whose telephone number is (571)272-2545. The examiner can normally be reached M-F 0900-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J Weiss can be reached on (571)270-1755. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.H./Examiner, Art Unit 3781                                                                                                                                                                                                        
/NICHOLAS J. WEISS/Supervisory Patent Examiner, Art Unit 3781